Citation Nr: 1133323	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-02 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic arthritis of the thoracolumbar spine, compression of the 11th and 12th dorsal and 1st lumbar vertebrae involving the costovertebral joint with severe degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue on appeal was previously before the Board in May 2011 when it was remanded for additional evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

During the appeal period under consideration, the service-connected back disability is manifested by complaints of pain and limitation of motion of the lumbar spine but the limitation of motion of thoracolumbar flexion is not 30 degrees or less.  

CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent for traumatic arthritis of the thoracolumbar spine, compression of the 11th and 12th dorsal and 1st lumbar vertebrae involving the costovertebral joint with severe degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folders, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to an increased rating for his service-connected back disability.  The Veteran was provided with the requisite notice via a March 2007 VCAA letter.  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decisions came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what types of information and evidence were needed to substantiate his claim and he was provided with notice of the types of evidence necessary to establish a disability rating or an effective date for the disability on appeal in the March 2007 VCAA letter. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Veteran was provided with an appropriate VA examinations for his back claim.  The examiners recorded the Veteran's subjective complaints and physical findings.  The findings were reduced to writing and in a manner which allows for them to be applied to the rating criteria for evaluation of back claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal decided herein has been met.  38 C.F.R. § 3.159(c)(4).  The Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue on appeal decided herein.  In August 2011, the Veteran submitted a statement indicating that he did not have any further evidence to submit in support of the claim.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain and decreased range of motion.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.


Analysis

In February 2007, the Veteran submitted a claim of entitlement to an increased rating for his service-connected traumatic arthritis of the thoracolumbar spine, compression of the 11th and 12th dorsal and 1st lumbar vertebrae involving the costovertebral joint with severe degenerative changes.  The disability is currently evaluated as 20 percent disabling.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson v. West, 12 Vet. App. 119 (1999).

Effective September 26, 2003, the regulations for rating disabilities of the spine were most recently revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243.

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The pertinent evidence of record consists of VA clinical records and reports of VA examinations.  

On VA examination in August 2006, the Veteran reported constant pain in the mid to lower back.  The pain did not radiate.  The Veteran rated the pain as being 3 out of 10.  He reported flares of pain occurring on average of three times per week.  The Veteran denied being incapacitated in the preceding twelve months due to his back condition.  The disability did not have any effect on the Veteran's activities of daily living.  It did not have an effect on his occupation as the Veteran retired in 1988.  He did not retire due to back problems.  Physical examination revealed a range of motion as follows:  lumbar spine flexion from 0 to 70 degrees with pain present at 60 degrees; extension from 0 to 20 degrees with pain present at 20 degrees; lateral right bending was from 0 to 20 degrees with pain present at 20 degrees; lateral left bending was from 0 to 20 degrees with pain present at 20 degrees; and rotation to the right and to the left was from 0 to 30 degrees without pain.  There was no increased limitation of motion due to weakness, pain, or lack of endurance during repetitive motion.  A neurologic examination was normal.  The pertinent diagnosis was traumatic arthritis of the thoracolumbar spine.  

A VA clinical record dated in December 2006 reveals the Veteran reported problems with a mid back ache which was worse when he stoops.  The pain was rated as a 5.  

On VA examination in March 2007, the Veteran reported an increase in stiffness around the lumbar spine and pain which radiated to the right lower extremities and a history of right foot drop since 1962.  The pain was described as being 6 out of 10 in intensity and constant.  The pain could increase to 10/10 up to ten times per month.  The Veteran denied being incapacitated in the preceding twelve months due to his back condition.  The disability was affecting the Veteran's activities of daily living in that he had a problem with tight shoes and trimming his toe nails.  The disability did not have any effect on the Veteran's employment.  Physical examination revealed a range of motion as follows:  lumbar spine flexion from 0 to 60 degrees with pain present at 50 degrees; extension from 0 to 15 degrees with pain present at 10 degrees; lateral right bending was from 0 to 15 degrees with pain present at 10 degrees; lateral left bending was from 0 to 15 degrees with pain present at 10 degrees; rotation to the right was from 0 to 20 degrees without pain; rotation to the left was from 0 to 30 degrees without pain.  There was no increased limitation of motion due to weakness, pain, or lack of endurance during repetitive motion.  A neurologic examination was normal.  The pertinent diagnosis was traumatic arthritis of the thoracolumbar spine.  

A VA clinical record dated in April 2007 indicates that physical examination of the musculoskeletal system showed back pain and tenderness from T4-T8.  The pain was non-radiating.  Another record dated in April 2007 shows the Veteran reported that his back pain continued to be strong at times.  

In June 2007, the Veteran alleged that he had 4-5 episodes the preceding year where he was completely down due to his back, where he was unable to care for himself.  

In June 2009, it was reported that the Veteran was fully functional in his activities of daily living.  

In August 2010, the Veteran was requesting to renew his Tramadol for back pain.  He was unable to renew the prescription as it was last filled in April 2009.  

In March 2011, the Veteran informed a clinician that he had pain in his mid and low back which was 10 out of 10.  The pain began four days prior.  There was no radiation of pain to the lower extremities.  There was no bowel or bladder incontinence.  Physical examination revealed pain and tenderness from T8-T12 and from L5-S1.  Several days later, the Veteran reported that he was still experiencing pain but it had improved with a back brace.  The pain was 4 out of 10.  

The most recent VA examination was conducted in June 2011.  The Veteran complained of increasing pain and decreased motion in his back.  He reported he was increasingly dependent with activities of daily living due to decreased mobility.  He reported constant pain in the back rated as 6-8 out of 10.  The Veteran denied being incapacitated in the preceding twelve months due to his back condition.  The Veteran needed help getting in and out of the shower and help with his shoes and socks but was otherwise independent in activities of daily living.  The disability did not have any effect on the Veteran's employment.  Physical examination revealed a range of motion as follows:  lumbar spine flexion from 0 to 50 degrees with pain present at 45-50 degrees; extension from 0 to 30 degrees without pain; lateral right bending was from 0 to 30 degrees with pain present at 20-30 degrees; lateral left bending was from 0 to 30 degrees with pain present at 20-30 degrees; rotation to the right was from 0 to 30 degrees with pain beginning at 20-30 degrees; rotation to the left was from 0 to 30 degrees with pain beginning at 20-30 degrees.  There was no increased limitation of motion due to weakness, pain, or lack of endurance during repetitive motion.  A neurologic examination was normal.  The examiner opined that the Veteran's expected range of motion was affected by other factors including the Veteran's advanced age and comorbidity.  There was no increased limitation of motion due to weakness, pain, or lack of endurance during repetitive motion.  No ankylosis was present.  The diagnosis was degenerative osteoarthritis involving disc disease and spondylosis of the thoracolumbar spine.  

The Board finds that an increased rating is not warranted for the service-connected back disability.  There is no competent evidence of record documenting that the service-connected low back disorder is productive of forward flexion of the thoracolumbar spine to 30 degrees or less.  The greatest level of impairment in the range of motion for flexion of the thoracolumbar spine was noted at the time of the of the most recent VA examination when flexion was limited to 50 degrees.  A further restriction of 45 degrees was found based on painful motion.  Repetitive testing failed to result in a greater level of restriction.  See DeLuca v. Brown, 8 Vet. App. 202.  This level of impairment does not equate to a 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  Other testing documented a greater range of motion.  In August 2006, forward flexion was to 70 degrees or 60 degrees upon consideration of pain and in March 2007, forward flexion was to 60 degrees or 50 degrees upon consideration of pain.  There was no loss of additional motion upon repetitive testing.  An increased rating is not warranted based on limitation of forward flexion of the thoracolumbar spine even upon consideration of pain.  

The Board finds there is no competent evidence of record of the presence of any ankylosis of any part of the spine.  Physical examination has consistently revealed that the Veteran was able to move his spine and some of this range of motion was painless.  The examiner who conducted the most recent VA examination specifically found that no ankylosis was present.  

The Board finds that the preponderance of the evidence is against finding that the service-connected back disability is productive of any incapacitating episodes. While the Veteran has alleged this in an April 2011 statement, at the times of the VA examinations, the Veteran denied incapacitating episodes.  While the Veteran is competent to report on pain, the preponderance of his statements indicate that he does not experience incapacitating episodes due to his service-connected back disability.  The Board notes that no health care provider is on record as prescribing any bed rest to treat the Veteran's back.   

The Board finds that the preponderance of the competent evidence demonstrates that the service-connected back disability is not manifested by any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment.  To the extent that the Veteran has alleged he experiences neurological problems associated with his service-connected disability, the Board finds that he is not competent to provide a medical opinion linking any alleged symptomatology to the service-connected back disability.  

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal period has the service-connected back disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the back disability under consideration.  The Veteran has reported pain and stiffness which results in limitation of motion in the spine.  Diagnostic Code 5237 is based on evaluating limitation of motion.  The rating criteria are adequate to describe the disability.  Furthermore, it does not appear that the Veteran's back symptoms "markedly" interfere with employment.  The VA examinations conducted in connection with the claim indicate that the back disability does not affect the Veteran's employment.  Accordingly, and because there is also no evidence that the Veteran has been hospitalized for his back disability at any time during the appeal period, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to an increased rating for the service-connected traumatic arthritis of the thoracolumbar spine, compression of the 11th and 12th dorsal and 1st lumbar vertebrae involving the costovertebral joint with severe degenerative changes.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).  A staged rating is not warranted at any time.   


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


